Citation Nr: 0916911	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-21-308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January 1978 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the RO 
which, in part, denied service connection for a bilateral 
foot disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that he had recurring problems with his 
feet in service, manifested by pain and bleeding from wearing 
military issued boots, and believes that his current foot 
problems are related to service.  The Veteran also reported 
that all of his medical treatment for his foot problems has 
been by VA.  

Although the Veteran did not enter active military service 
until January 1978, a pre-enlistment examination in September 
1976 showed a bilateral foot abnormality described as "PP 
L2."  The service treatment records showed that the Veteran 
was seen for non-traumatic left foot pain in September 1978.  
An examination at that time revealed some mild tenderness 
along the instep without swelling, deformity or limitation of 
motion.  The examiner noted that the Veteran did not have pes 
planus, but that he did have a low arch.  The assessment was 
foot pain of unknown etiology.  The Veteran was advised to 
soak his feet, use good footwear, and return if his pain 
persisted.  

The service treatment records showed that the Veteran was 
seen for a foot problem one other time during service for a 
sore right heel in October 1979.  The Veteran reported that 
soreness for three days and said that he had played 
racquetball the previous weekend but that he did not suffer 
any specific trauma to his foot.  On examination, there was 
some tenderness with pressure on the right heel but no 
evidence of a bruise, and an x-ray study was negative.  The 
assessment was probable acute plantar strain.  The Veteran 
was placed on light duty for three days and told to reduce 
his activities and apply heat, and to return as needed.  At 
the time of his service discharge examination in December 
1980, the Veteran reported a history of foot trouble, 
however, no pertinent abnormalities were noted on 
examination.  

VA treatment records showed that the Veteran was seen for 
right foot pain of two days duration in August 2003.  At that 
time, the Veteran denied any specific trauma to his feet, but 
said that he had walked quite a bit the previous two days 
passing out flyers door-to-door.  The initial findings 
included bunions, calluses on the great toe and flat foot; 
the assessment was hallux valgus.  A podiatry note in August 
2004, showed additional findings of heloma dura on the right 
2nd proximal interphalangeal (PIP) joint and the left 3rd 
distal interphalangeal (DIP) joint and contracted digits 1-5, 
bilaterally.  Subsequent VA medical records showed that the 
Veteran underwent roux bunionectomy and second digit (PIPJ) 
arthroplasty on the right foot in March 2005.  A VA x-ray 
study in August 2003 revealed mild hallux valgus deformity 
with mild degenerative changes in the first 
metatarsophalangeal joint (MTP) of the right foot without any 
additional bony abnormality.  A VA pre-operative x-ray study 
in February 2005 showed hallux valgus, bilaterally, more 
pronounced on the right, with pes planus, bilaterally on 
weight bearing; more pronounced on the right.  A status post 
splenectomy VA x-ray report in July 2005 showed two surgical 
pins at the osteotomy site in the distal first metatarsal of 
the right foot.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the evidence of record showed some type of 
bilateral foot abnormality at the time of service enlistment, 
treatment for non-traumatic left foot and right heel pain in 
service, medical evidence of a current bilateral foot 
disorder, and evidence suggesting a possible relationship 
between the current foot problems and service.  However, the 
Veteran has not been afforded a VA examination to determine 
the nature and etiology of his current foot disability.  
Therefore, one must be provided to him.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

The question before the Board is whether the Veteran had a 
pre-existing foot disability at the time of service 
enlistment and, if so, whether the disability underwent an 
increase or was otherwise aggravated during service beyond 
the normal progression of the disease process.  If the 
Veteran did not have a pre-existing disability, then the 
question is whether any current disability is related to the 
two non-traumatic foot problems that he was treated for in 
service.  

Part of VA's duty to assist under Veterans Claims Assistance 
Act of 2000 (VCAA) is to provide the Veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability, and the evidence indicates that the 
current disability may be related to an event in service.  
38 C.F.R. § 3.159(c)(4) (2008).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
dates and places of any VA treatment for 
his foot problems since his discharge 
from service.  Thereafter, the AMC should 
attempt to obtain all identified records 
and associate them with the claims file.  
All attempts to procure records should be 
documented in the file.  If any records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  

2.  The Veteran should be afforded a VA 
podiatry examination to determine the 
nature and etiology of his current 
bilateral foot disorder.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is unable to render a 
determination as to the etiology, she/he 
should so state and indicate the reasons.  

Following a complete review of the claims 
folder and examination of the Veteran, 
the examiner should identify all current 
bilateral foot disabilities and then as 
to each current disorder, respond to the 
following:  

1)	Is it at least as likely as not 
that the Veteran had a disability 
of the either or both feet at the 
time of his pre-service 
enlistment examination?  

2)	If so, based on a review of the 
records, is it at least as likely 
as not that any identified pre-
existing disability underwent an 
increase in the underlying 
pathology during service?  

3)	If there was an increase during 
service, is it at least as likely 
as not that any increase was due 
to the natural progress of the 
disease OR was the increase due 
to aggravation of the preservice 
disorder?  If applicable, a 
discussion of the significance of 
the pre-service finding and the 
relationship, if any, to his 
current foot disability would be 
helpful.  

4)	If the Veteran did not have a 
pre-existing foot disability at 
the time of service enlistment, 
is it at least as likely as not 
that any current foot disability 
was present in, or otherwise 
related to his foot problems in 
service?  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

Note: The term "aggravation" in 
the above context refers to a 
permanent worsening of the 
underlying condition, as contrasted 
to temporary or intermittent flare-
ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

3.  The Veteran should be given adequate 
notice of the date and place of any 
requested examination, and is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

